Exhibit 10.2 FIRST AMENDMENT THIS FIRST AMENDMENT dated as of May 4, 2017 (this “Amendment”) amends the Amended and Restated Global Senior Credit Agreement (the “Global Credit Agreement”) dated as of April 14, 2016 among Prologis, L.P. (“Prologis”), certain Affiliate Borrowers from time to time party thereto, Prologis, Inc., as guarantor, the Lenders from time to time party thereto, and Bank of America, N.A., as Global Administrative Agent, and such other Agents named therein.Unless otherwise defined herein, capitalized terms used herein have the respective meanings set forth in the Global Credit Agreement.
